 


109 HR 4770 IH: Civil Rights Act of 1964 Commemorative Coin Act
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4770 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Ms. Pryce of Ohio (for herself and Mr. Lewis of Georgia) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To require the Secretary of the Treasury to mint coins in commemoration of the semicentennial of the enactment of the Civil Rights Act of 1964. 
 
 
1.Short titleThis Act may be cited as the Civil Rights Act of 1964 Commemorative Coin Act.  
2.FindingsThe Congress hereby finds as follows: 
(1)On December 1, 1955, Rosa Parks’ brave act of defiance, refusing to give up her seat to a white person on a segregated bus in Montgomery, Alabama, galvanized the modern civil rights movement and led to the desegregation of the South. 
(2)On February 1, 1960, 4 college students, Joseph McNeil, Franklin McCain, David Richmond, and Ezell Blair, Jr., asked to be served at a lunch counter in Greensboro, North Carolina, and lunch counter sit-ins began to occur throughout the South to challenge segregation in places of public accommodation. 
(3)On May 4, 1961, the Freedom Rides into the South began to test new court orders barring segregation in interstate transportation, and riders were jailed and beaten by mobs in several places, including Birmingham and Montgomery, Alabama. 
(4)Dr. Martin Luther King, Jr., was the leading civil rights advocate of the time, spearheading the civil rights movement in the United States during the 1950s and 1960s with the goal of nonviolent social change and full civil rights for African Americans.  
(5)On August 28, 1963, Dr. Martin Luther King, Jr., led over 250,000 civil rights supporters in the March on Washington and delivered his famous I Have A Dream speech to raise awareness and support for civil rights legislation. 
(6)Mrs. Coretta Scott King, a leading participant in the American civil rights movement, was side-by-side with her husband, Dr. Martin Luther King, Jr., during many civil rights marches, organized Freedom Concerts to draw attention to the Movement, and worked in her own right to create an America in which all people have equal rights. 
(7)The mass movement sparked by Rosa Parks and led by Dr. Martin Luther King, Jr., among others, called upon the Congress and Presidents John F. Kennedy and Lyndon B. Johnson to pass civil rights legislation which culminated in the enactment of the Civil Rights Act of 1964. 
(8)The Civil Rights Act of 1964 greatly expanded civil rights protections, outlawing racial discrimination and segregation in public places and places of public accommodation, in federally funded programs, and employment and encouraging desegregation in public schools, and has served as a model for subsequent anti-discrimination laws.  
(9)We are an eminently better Nation because of Rosa Parks, Dr. Martin Luther King, Jr., and all those men and women who have confronted, and continue to confront, injustice and inequality wherever they see it.  
(10)Equality in education was one of the cornerstones of the civil rights movement.  
(11)On September 10, 1961, Dr. Martin Luther King, Jr., wrote that African American students are coming to understand that education and learning have become tools for shaping the future and not devices of privilege for an exclusive few. 
(12)Over its long and distinguished history, the United Negro College Fund has provided scholarships and operating funds to its member colleges that have enabled more than 300,000 young African Americans to earn college degrees and become successful members of society. 
(13)Those graduates include Dr. Martin Luther King, Jr., as well as leaders in the fields of education, science, medicine, law, entertainment, literature, the military, and politics who have made major contributions to the civil rights movement and the creation of a more equitable society. 
(14)Congress has an obligation to lead America’s continued struggle to fight discrimination and ensure equal rights for all.  
(15)The year 2014 will mark the semicentennial of the passage of the Civil Rights Act of 1964. 
3.Coin specifications 
(a)DenominationsThe Secretary of the Treasury (hereinafter in this Act referred to as the Secretary) shall mint and issue not more than 350,000 $1 coins each of which shall— 
(1)weigh 26.73 grams; 
(2)have a diameter of 1.500 inches; and 
(3)contain 90 percent silver and 10 percent copper. 
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic itemsFor purposes of section 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
4.Design of coins 
(a)Design requirementsThe design of the coins minted under this Act shall be emblematic of the enactment of the Civil Rights Act of 1964 and its contribution to civil rights in America.  
(b)Designation and inscriptionsOn each coin minted under this Act there shall be— 
(1)a designation of the value of the coin; 
(2)an inscription of the year 2014; and 
(3)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(c)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary after consultation with the Commission of Fine Arts; and 
(2)reviewed by the Citizens Coinage Advisory Committee established under section 5135 of title 31, United States Code. 
5.Issuance of coins 
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Commencement of issuanceThe Secretary may issue coins minted under this Act beginning January 1, 2014, except that the Secretary may initiate sales of such coins, without issuance, before such date. 
(c)Termination of minting authorityNo coins shall be minted under this Act after December 31, 2014. 
6.Sale of coins 
(a)Sale priceNotwithstanding any other provision of law, the coins issued under this Act shall be sold by the Secretary at a price equal to the sum of the face value of the coins, the surcharge required under section 7(a) for the coins, and the cost of designing and issuing such coins (including labor, materials, dies, use of machinery, overhead expenses, and marketing). 
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid orders at a discount 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
7.Surcharges 
(a)Surcharge requiredAll sales shall include a surcharge of $10 per coin. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges which are received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the United Negro College Fund (UNCF) to carry out the purposes of the Fund, including providing scholarships and internships for minority students and operating funds and technology enhancement services for 39 member historically black colleges and universities.  
(c)AuditsThe United Negro College Fund shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received by the Fund under subsection (b).  
 
